ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
After our opinion was issued in this case, the Supreme Court decided Dorsey v. *442United States,—U.S.-, 132 S.Ct. 2321, 183 L.Ed.2d 250 (2012). Dorsey held, contrary to our opinion, that the more lenient penalties of the Fair Sentencing Act (“Act”) apply to offenders who committed an offense before the Act was passed, but were sentenced after the Act was enacted. We VACATE and REMAND this case for resentencing consistent with the Court’s holding in Dorsey.
VACATED and REMANDED for Re-sentencing.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *442published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.